Case 1:21-cv-00181-RLY-MJD Document 69 Filed 06/14/21 Page 1 of 2 PageID #: 822




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 SHARMAINE LEWIS,                                      )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:21-cv-00181-RLY-MJD
                                                       )
 NATIONAL BOARD OF OSTEOPATHIC                         )
 MEDICAL EXAMINERS, INC.,                              )
                                                       )
                               Defendant.              )




                          MINUTE ENTRY FOR JUNE 14, 2021
                         TELEPHONIC STATUS CONFERENCE
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared by telephone for a Status Conference. The parties discussed the

 status of and future plans for discovery. Plaintiff was authorized to compel the production of the

 portion of a PowerPoint presentation designated privileged by Defendant if the parties are unable

 to resolve their dispute with the guidance provided by the Court.

        Counsel for the parties are ordered to re-read and comply with all remaining requirements

 set forth in the Court's order scheduling the settlement conference in this matter [Dkt. 31 at 1-4].



        Dated: 14 JUN 2021
Case 1:21-cv-00181-RLY-MJD Document 69 Filed 06/14/21 Page 2 of 2 PageID #: 823




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
